Citation Nr: 0841176	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a compensable rating for hemorrhoids.

Entitlement to a rating in excess of 10 percent for right 
wrist perilunate dislocation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1987 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Thereafter, jurisdiction of the case 
was transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in November 2002, the veteran 
secured representation from the Texas Veterans Commission.  
Despite the transfer of jurisdiction of the case to the 
Winston-Salem RO, there is no indication in the claims 
folders that the veteran revoked the power of attorney of his 
representative.

The Board notes that the last supplemental statement of the 
case was issued on August 13, 2008.  Although the notice 
letter reflects that a copy was sent to the veteran's current 
representative from the Texas Veterans Commission, there is 
no VA Form 646 of record, to include any argument on behalf 
of the veteran.  Therefore, a remand is in order so that this 
action can be completed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran's representative from the Texas 
Veterans Commission a copy of the 
supplemental statement of the case that 
was issued on August 13, 2008.  

2.  The RO or the AMC should allow the 
veteran's Texas Veterans Commission 
representative to review the claims files 
and submit a VA Form 646 on the veteran's 
behalf.

3.  Thereafter, if additional evidence is 
received the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




